                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                           CASE No. 1:08-cr-286
v.
                                                           HON. ROBERT J. JONKER
ANTONIO NORMAN,

               Defendant.


_______________________________/

     OPINION REGARDING DEFENDANT NORMAN’S FIRST STEP ACT MOTION

                                       INTRODUCTION

       Defendant Norman pleaded guilty to a Section 841(b)(1)(A) drug offense involving at least

50 grams of crack cocaine in February of 2009. The government had a Section 851 Notice on file

reporting a prior felony drug offense conviction. At the time of Defendant Norman’s sentencing

in May of 2009, this exposed him to a mandatory minimum sentence of twenty years in prison.

He was thirty-one years old at the time.

       The matter before the Court is Defendant Norman’s motion for modification or reduction

in sentence under the newly enacted First Step Act. (ECF No. 55). The Court appointed counsel

to assist Defendant Norman with his motion, and both sides have filed briefs. The government

responds that the First Step Act reduces the statutory mandatory minimum applicable to Defendant

Norman, but that it does not affect Defendant’s maximum sentence or his guideline range. And

because Defendant Norman has already received a below-guideline sentence, the government

suggests no further reduction is called for. (ECF No. 59). The defense replies by averring that
the First Step Act provides a free-standing remedy and so the Court should conduct a plenary

resentencing. It contends that in such a proceeding, the Court may consider several other matters

and apply other changes in the law that may favor the Defendant. For example, the defense

contends the Court should determine whether the predicate offense in the government’s Section

851 notice would qualify as a predicate offense today. (ECF No. 60). The government opposes

any plenary proceeding.

       The Court sees no need for a hearing on the fully briefed issues. Defendant Norman is

eligible for relief under the First Step Act, but the Court does not believe a plenary resentencing is

necessary or proper. Once eligibility is established, however, everything else goes into the

discretionary mix to inform the Court’s decision. The Court discerns a number of considerations

that justify a reduced sentence under the First Step Act in this case. The Court can and does

exercise its discretion under the First Step Act to reduce Defendant Norman’s sentence as provided

in this Opinion and accompanying Order.

                      FACTUAL AND PROCEDURAL BACKGROUND

       1. Offense Conduct

       In April 2008 a confidential informant (CI) told a detective with the Kalamazoo Valley

Enforcement Team (KVET) that large quantities of crack cocaine could be purchased from an

individual later identified as Defendant Norman. KVET detectives proceeded to conduct four

controlled buys from Defendant Norman between September 2 and October 21, 2008. Defendant

Norman was arrested after the last controlled purchase on October 21, 2008. On that date he

provided 59.39 grams of crack cocaine to the CI. KVET detectives subsequently secured and

executed a search warrant at Defendant Norman’s residence. There they seized ammunition, drug

paraphernalia, and $5,488 in currency.



                                                  2
       The CI provided a written affidavit detailing that he had purchased more than 2 kilograms

of crack cocaine from Defendant Norman over the previous year, however ultimately only 103.18

grams of crack cocaine was attributed to Defendant Norman.

       2.      Charge & Plea

       Defendant Norman was charged in a six-count indictment on November 19, 2008, with one

count of conspiracy to distribute fifty grams or more of crack cocaine (Count 1); four counts of

distribution of five grams or more of crack cocaine (Counts 2 through 5); and one count of

distribution of 50 grams or more of crack cocaine (Count 6). (ECF No. 1).1 On January 16, 2009,

the government filed an information and notice of prior drug conviction. (ECF No. 26). The filing

notified the defense and the Court of the Defendant’s December 9, 1998 conviction for Delivery

of a Controlled Substance. The effect of this notice was to increase the range of statutory penalties

then applicable to Defendant Norman from ten years to life imprisonment to twenty years to life

imprisonment. See 21 U.S.C. §§ 841(b)(1)(A)(iii); 851 (2009).

       On February 2, 2009, Defendant Norman pleaded guilty to Count 1 (conspiracy to

distribute 50 grams or more of crack cocaine). (ECF No. 30). Under the terms of a written plea

agreement, the government agreed to move to dismiss the remaining charges in the indictment at

sentencing, not to oppose Defendant’s request for a reduction in his offense level for acceptance




1
  Defendant Norman’s girlfriend, Satrina Anderson, was charged under Counts 1, 4, and 6 of the
indictment for her part in the drug trafficking organization. Under the terms of a written plea
agreement, the government agreed to request those charges be dismissed in exchange for
Ms. Anderson’s plea to a charge in state court. The government subsequently sought to dismiss
the charges in the indictment as to Ms. Anderson (ECF No. 29) and the Court granted the motion
on February 2, 2009. (ECF No. 33).
                                                 3
of responsibility, and not to file an additional Section 851 notice alleging that the defendant had

more than one prior felony drug conviction.2

       3.      PSR & Sentencing

       The Final Presentence Report (PSR) prepared by the probation officer found that

Defendant Norman was responsible for 103.18 grams of crack cocaine. The quantity of narcotics

triggered an initial base offense level of 30. (PSR ¶ 37). Two levels were added for Defendant’s

role as an organizer in the offense, resulting in an adjusted offense level of 32. (PSR ¶¶ 40, 42).

After adjusting downward for acceptance of responsibility, the total drug offense level was 29.

(PSR ¶ 45).

       The PSR determined, however, that Defendant Norman qualified as a career offender

because he committed the offense of conviction after sustaining two prior felony convictions for

controlled substance offenses. Since the statutory maximum penalty for the offense of conviction

was life under Section 841(b)(1)(A)(iii), the guidelines called for a career offender offense level

of 34, after adjusting for acceptance of responsibility. See U.S.S.G. § 4B1.1(b)(A). Level 34 being

higher than the offense level calculated under Section 2D1.1, it took precedence and became

Defendant Norman’s total offense level. (PSR ¶ 49).

       The officer then scored Defendant’s criminal history at seven points, resulting in a criminal

history category of IV. Because Defendant was a career offender, however, his criminal history

was elevated to Category VI. (PSR ¶ 70). The guideline range for a total offense level of 34 and

criminal history category of VI was 262 to 327 months. (PSR ¶ 106).3         At the May 14, 2009



2
  At the time, a defendant convicted under Section 841(b)(1)(A)(iii) with two or more prior felony
drug convictions was subject to a mandatory term of life imprisonment.
3
  Defendant Norman’s career offender status raised his guidelines above the statutory minimum
penalty. Without the career offender status, Defendant Norman’s offense level of 29 and criminal
history category of IV would have resulted in a guideline range on the chart of 121 to 151 months,
                                                4
sentencing the Court granted a defense motion to depart, finding the guideline range as calculated

overstated Defendant’s criminal history. The Court departed one level, resulting in a guideline

range on the chart of 235 to 293 months. The Court then imposed the mandatory minimum

sentence of 240 months imprisonment, followed by ten years of supervised release. Judgment

entered on May 15, 2009. (ECF No. 38).

       4.      Post Sentencing Matters

       Defendant Norman did not appeal his conviction or sentence. In the past, he has tried to

reduce his sentence under Guideline Amendment 750 (ECF No. 40) and Guideline Amendment

782 (ECF No. 43). The Court concluded that Defendant Norman was ineligible for relief on both

occasions. (ECF Nos. 42 & 51). Defendant then filed a Section 2255 action challenging his career

offender status and invoking the Supreme Court’s decision in Johnson v. United States, 135 S. Ct.

2251 (2015). In an Order dated September 25, 2017, the Court found Johnson was inapplicable to

Defendant for several reasons and denied the motion. Norman v. United States, No. 1:16-cv-834

(W.D. Mich. Sept. 25, 2017) (ECF No. 9). Defendant did not appeal that decision.

       According to the BOP, Defendant Norman is currently scheduled to be released from

imprisonment on May 18, 2026.

       2. The Fair Sentencing Act of 2010

       A little more than a year after Defendant Norman was sentenced, Congress passed the Fair

Sentencing Act of 2010, Pub L. No. 111-220, 124 Stat. 2372 (2010). The Fair Sentencing Act

reduced the sentencing disparity between crack and powder cocaine offenses by increasing the

amount of crack cocaine needed to trigger the mandatory minimums established in the Anti-Drug




which is below the mandatory minimum sentence then applicable to him. His guidelines would
then have become 240 months under U.S.S.G. § 5G1.1(b).
                                                5
Abuse Act of 1986. United States v. Blewett, 746 F.3d 647, 649 (6th Cir. 2013) (en banc); see also

Dorsey v. United States, 567 U.S. 260, 263-64 (2012). More specifically, the Fair Sentencing Act

increased the threshold quantity in 21 U.S.C. § 851(b)(1)(A)(iii) from 50 grams or more of crack

cocaine to 280 grams or more. Fair Sentencing Act at § 2(a)(1). The Fair Sentencing Act also

increased the threshold quantity in 21 U.S.C. § 841(b)(1)(B)(iii) from 5 grams or more of crack

cocaine to 28 grams or more. Fair Sentencing Act at § 2(a)(2). Under the Fair Sentencing Act,

therefore, in order to trigger the twenty years to life sentencing range of Section 841(b)(1)(A)(iii)

with an 851 predicate, the offense would have to involve more than 280 grams of crack cocaine.

        The changes made by the Fair Sentencing Act, however, were not retroactive. Blewett, 746

F.3d at 650.4 Because Defendant Norman had been convicted and sentenced before the Fair

Sentencing Act’s enactment he was not, at that time, eligible for any relief.

        3. The First Step Act of 2018

        On December 21, 2018, President Trump signed the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194 (the “First Step Act”) into law. The First Step Act “modified prior

sentencing law and expanded vocational training, early-release programs, and other programming

designed to reduce recidivism.” United States v. Simmons, 375 F. Supp. 3d 379, 385 (E.D.N.Y.

2019). In Section 404 of the First Step Act, Congress made the Fair Sentencing Act’s statutory

changes for crack cocaine offenses retroactive to defendants who were sentenced before August 3,

2010:




4
  In Dorsey v. United States, 567 U.S. 260 (2012), the Supreme Court determined that the Fair
Sentencing Act applied to any defendant sentenced on or after August 3, 2010, regardless of when
the offense occurred. Because Defendant Norman was sentenced before August 3, 2010, Dorsey
did not provide him with a pathway to any relief.
                                                 6
               SEC. 404. APPLICATION OF FAIR SENTENCING ACT.

               (a) DEFINITION OF COVERED OFFENSE.—In this section, the
                   term “covered offense” means a violation of a Federal criminal
                   statute, the statutory penalties for which were modified by
                   section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law
                   111–220; 124 Stat. 2372), that was committed before August 3,
                   2010.

               (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that
                   imposed a sentence for a covered offense may, on motion of the
                   defendant, the Director of the Bureau of Prisons, the attorney for
                   the Government, or the court, impose a reduced sentence as if
                   sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law
                   111–220; 124 Stat. 2372) were in effect at the time the covered
                   offense was committed.

               (c) LIMITATIONS.—No court shall entertain a motion made under
                   this section to reduce a sentence if the sentence was previously
                   imposed or previously reduced in accordance with the
                   amendments made by sections 2 and 3 of the Fair Sentencing
                   Act of 2010 (Public Law 111–220; 124 Stat. 2372) or if a
                   previous motion made under this section to reduce the sentence
                   was, after the date of enactment of this Act, denied after a
                   complete review of the motion on the merits. Nothing in this
                   section shall be construed to require a court to reduce any
                   sentence pursuant to this section.

First Step Act of 2018, Pub. L. No. 115-319, § 404, 132 Stat. 5194 (2018).

       Accordingly, defendants who were convicted before August 3, 2010 of a crack cocaine

offense for which the Fair Sentencing Act reduced their statutory penalties are now eligible for

consideration of a reduced sentence. First Step Act of 2018, Pub. L. No. 115-319, § 404(a), (b),

132 Stat. 5194 (2018).    Whether to reduce the sentence of an eligible defendant is left to the

sentencing court’s discretion. Id. at § 404(c). No reduction is required.




                                                 7
                                          DISCUSSION

       1. Summary of the Court’s Process

       In an earlier Order, this Court set out a two-step process for evaluating First Step Act

motions. See United States v. Boulding, 379 F. Supp. 3d 646 (W.D. Mich. 2019). The first step

is determining eligibility. In Boulding the Court concluded that “eligibility under the language of

the First Step Act turns on a simple, categorical question: namely, whether a defendant’s offense

of conviction was a crack cocaine offense affected by the Fair Sentencing Act.” Id. at 651. As

applied to that case, this determination meant that the quantity of narcotics (whether admitted,

found by a jury, or found by a court) did not factor into the question of eligibility. That is true

here as well, but this case also presents issues relating to a defendant’s career offender status and

changes (or not) to the guideline range. Based on the Court’s approach in Boulding, these

questions do not affect the categorical eligibility determination. They simply inform the Court’s

discretionary call at the second step.

       At that second step, a reviewing court evaluates the motion to determine whether it should

exercise its discretion to reduce the eligible defendant’s sentence. This calls for a determination

of the scope of the relief available. Here the Court previously determined, and reaffirms here, that

the First Step Act does not provide for a plenary-resentencing. Id. at 653; see also United States

v. Davis, No. 07-CR-245S (1), 2019 WL 1054554, at *2 (W.D.N.Y. Mar. 6, 2019) (concluding the

First Step Act does not provide for a plenary resentencing and that the defendant need not be

present for a reduction in sentence); United States v. Jones, No. 2:05-CR-29-FL-1, 2019 WL

2480113, at *2 (E.D.N.C. June 11, 2019) (noting that under 18 U.S.C. § 3582(c) a court may not

modify a term of imprisonment except for a narrow range of situations, including “to the extent

otherwise expressly permitted by statute,” 18 U.S.C. § 3582(c)(1)(B) and holding that “[t]he First



                                                 8
Step Act permits the court to impose a ‘reduced sentence’ and ‘modify’ the term of imprisonment

under § 3582(c)(1)(B), but it does not ‘expressly permit’ full resentencing.”). But as the Court has

also remarked, “unlike earlier rounds of retroactive crack or other drug sentencing relief, the First

Step Act does not impose any artificial or guideline limits on a reviewing court. These earlier

rounds of retroactive reduction proceeded under 18 U.S.C. § 3582(c)(2) based on Sentencing

Commission guideline reductions and were therefore subject to the limitations built into that

section. The First Step Act is different. The Sentencing Commission has nothing to do with it.”

Boulding, 379 F. Supp. 3d at 653. This means, among other things, that career offenders like

Defendant Norman who did not previously receive relief under the retroactive amendments may

now be able to receive a reduced sentence, if the court exercises its discretion to do so. At this

point the Court considers whether to reduce a sentence by looking at the factors set out in Section

3553(a), the revised statutory range under the Fair Sentencing Act, any amendments to the

guideline range, and post-sentencing conduct. Jones, 2019 WL 248-113, at *2.

       2. Defendant Norman is Eligible for a Reduced Sentence

       Defendant Norman is eligible for consideration of a reduced sentence under the First Step

Act, and the parties do not argue otherwise. Defendant Norman’s offense was committed before

the Fair Sentencing Act’s enactment on August 3, 2010; he was further convicted under the

enhanced penalties found in Sections 841(b)(1)(A)(iii); and those penalties were “modified by

section 2 . . . of the Fair Sentencing Act of 2010[.]” He was, accordingly, convicted of a “covered

offense.” The categorical limitations in Section 404(c) also do not apply to Defendant Norman.

His sentence was not “previously imposed or previously reduced in accordance” with the Fair

Sentencing Act’s amendments. And he has not previously moved to reduce his sentence under




                                                 9
Section 404 of the First Step Act. Accordingly, the Court concludes that Defendant is eligible

under Section 404(a) for a reduced sentence under Section 404(b).

        3. Scope of Relief

        In determining whether to exercise its discretion to reduce Defendant Norman’s sentence,

the Court begins with a guideline range comparison. The table below demonstrates the differences

between the guideline calculation as it existed when Defendant Norman was originally sentenced

in 2009 and the guidelines as they exist now, taking into account all intervening drug guideline

amendments and the retroactive application of the Fair Sentencing Act.5

    Count 1                               Original Sentence                First Step Act

    Base Offense Level               Level 30 (§ 2D1.1(c)(5))      Level 24 (§ 2D1.1(c)(8))
                                     (2008)                        (2018)

    103.18 grams of cocaine base     At least 50 G but less than   At least 28 G but less than
                                     150 G of Cocaine Base         112 G of Cocaine Base
       Adjustments for Role in       +2 levels (§ 3B1.1(c)         +2 levels (§ 3B1.1(c)
              Offense                (2008))                       (2008))

    organizer, leader, manager or
    supervisor
    Adjustments for Acceptance of -3 levels (§ 3E1.1(a) & (b))      -3 levels (§ 3E1.1(a) & (b))
            Responsibility
      Total Drug Offense Level              Level 29                          Level 23
         (After Acceptance)
           Statutory Penalty            20 years to Life                  10 years to Life

                                     Section 841(b)(1)(A)(iii) +    Section 841(b)(1)(B)(iii) +
                                        1 felony drug offense         1 felony drug offense
     Chapter Four Enhancement         Level 34 (§ 4B1.1(b)(A))       Level 34 (§ 4B1.1(b)(1))
        (After Acceptance)                     (2008)                         (2018)

                                       Maximum Life Penalty           Maximum Life Penalty

5
  The government states that when a defendant qualifies for a reduction under the First Step Act,
it will not object to further consideration under Section 3582(c)(2) of motions to reduce a sentence
under the retroactive guideline amendments. From a judicial efficiency standpoint, the Court’s
analysis uses these amendments without requiring a separate motion. The guideline range is not a
constraint, in any event.
                                                10
        Total Offense Level                     Level 34                         Level 34

      Criminal History w/out                  Category IV                      Category IV
         Career Offender
           Enhancement
       Criminal History with                  Category VI                      Category VI
         Career Offender
           Enhancement
      Guideline Range Before          121 to 151 months on the        70 to 87 months on the
      Consideration of Career         chart; 240 months under         chart; 120 months under
          Offender Status             U.S.S.G. § 5G1.1(b)             U.S.S.G. U.S.S.G. §
                                                                      5G1.1(b)
      Guideline Range After                262 to 327 months               262 to 327 months
     Consideration of Career
    Offender Status & Statutory
            Provisions
      Guideline Range After           235 to 293 months on the        235 to 293 months on the
     Consideration of Career          chart; 240 to 293 months        chart.
    Offender Status & Statutory       with mandatory minimum
    Provisions w/ Departure to
              CHC V

       As the above chart demonstrates, Defendant Norman’s guideline range has not been

reduced. This is because his sentence continues to be driven by his career offender status, and the

maximum statutory penalty used to determine that offense level remains the same—life. Neither

side disputes that the penalty range in Section 841(b)(1)(B) now applies to Defendant Norman

because the amount involved in the offense, approximately 103 grams of crack, is less than the

280 grams now necessary to trigger those penalties.6 But because of Defendant Norman’s prior

felony drug offense, the maximum penalty range under both Section 841(b)(1)(A)(iii) and Section

841(b)(1)(B)(iii) is the same. Accordingly, the career offense level applicable to Defendant




6
  Elsewhere, this Court has rejected the government’s argument that a defendant is ineligible for
relief if the record, including judge found facts, contains an amount sufficient to trigger the original
penalty provisions. The Court need not probe any further into the issue here because, even if the
government is correct that judge found facts may be used, the amount in this case is not sufficient
to trigger the original penalty provisions.
                                                  11
Norman also is unchanged, and that offense level continues to take precedence when computing

Defendant Norman’s guideline range.7

       After its review of the record, including Defendant Norman’s post-sentencing behavior,

the Court elects to exercise its discretion to reduce Defendant Norman’s sentence. To be sure,

Defendant’s guideline range has not changed, as the government points out.               Moreover,

Defendant’s existing sentence is below the guideline range. This does not disqualify Defendant

from a further reduction, in the Court’s discretion.

       The Court discerns several reasons for imposing a reduced sentence under the First Step

Act. Indeed, while the guideline range has not changed, several other considerations have. The

mandatory minimum sentence, for one thing, is now ten years, rather than twenty. Previously this

Court sentenced Defendant to twenty years imprisonment, the lowest it could go under the statute

at the time. The First Step Act now permits the Court to exercise the full range of its discretion

consistent with the Section 3553(a) factors. Additionally, the spread between the drug offense

level and the career offense guideline has grown. Whereas before there was a span of 111 months



7
  In arguing for a plenary resentencing, the defense suggests that the Court should apply the new
“serious drug felony” definition in Section 401(a) of the First Step Act. The defense contends that
if he were to be sentenced today, Defendant Norman would not have a qualifying predicate offense
for purposes of Section 851. (ECF No. 60, PageID.209). Absent the Section 851 notice,
Defendant’s statutory penalty range would be a minimum of five years and a maximum of forty
years imprisonment. Defendant’s total offense level also would be 31, after acceptance, given the
maximum penalty of 40 years. See Section 4B1.1(b)(2). An offense level of 31 and Criminal
History Category of VI results in a guideline range of 188 to 235 months on the chart, or 168 to
210, accounting for the 1 level departure in the criminal history category. Even this, the defense
contends, is excessive, and it suggests the Court should vary downward to a guideline range of 70
to 87 months—the range accounting for the intervening guideline amendments absent the career
offender enhancement and without the predicate Section 851 offense triggering the enhanced
statutory penalties. The most natural reading of Section 401 of the First Step Act, however, is that
it is not retroactive. See First Step Act of 2018 § 401(c). This reason, along with the Court’s
determination that the First Step Act does not provide for a plenary resentencing, leads the Court
to decline to revisit Defendant Norman’s Section 851 notice and so no hearing on the matter is
necessary. The issues may still properly inform the Court’s discretion.
                                                 12
between the high end of the drug guideline and the lower end of the career offender guideline, that

spread is now 175 months. Moreover, the Court original found reason for a formal downward

departure on criminal history. Based on these factors and all other matters of record, the Court

determines to reduce Defendant Norman’s sentence to 120 months imprisonment, but not less than

time served. All other terms of the original sentence remain unchanged.

       This sentence reflects the purposes of sentencing, including the seriousness of the offense,

deterrence to others, protecting the public, respect for the law, and providing rehabilitative

opportunities. It also balances the competing considerations implicated by guideline changes and

intervening legal changes. With respect to his post-sentencing behavior, the probation officer has

provided a report from the Bureau of Prisons reflecting minimal disciplinary infractions and

several completed educational programs. The First Step Act now permits the Court to impose a

reduced sentence that, in the Court’s mind, is the more consistent outcome after a consideration of

this and all the 3553 factors.

       The docket reflects that Defendant Norman was arrested on November 24, 2008. (ECF

No. 6) and he appears to have been in continuous marshal or BOP custody since then, a period of

more than 120 months. Accordingly, the Court rules that the reduced sentence will be for no less

than time served. See United States v. Laguerre, No. 5:02-cr-30098-3, 2019 WL 861417, at *3-

*4 (W.D. Va. Feb. 22, 2019) (declining, under First Step Act, to reduce a sentence to less than

time served because the need to protect the public and for deterrence directs that a defendant not

be allowed to “bank time.”). Moreover, the Court will further Order that this decision take effect

ten days from the date of this Opinion in order to permit the Bureau of Prisons to complete certain

administrative requirements.




                                                13
                                          CONCLUSION

         Defendant Norman’s pro se motion for modification or reduction of sentence under the

First Step Act (ECF No. 55) is granted to the extent detailed in this Opinion, and his term of

imprisonment reduced to a total term of 120 months imprisonment, but not less than time served.

All other terms of the original sentence, including the ten years of supervised release, remain

unchanged.

         A separate Order consistent with this Opinion shall issue.



Dated:      July 23, 2019                     /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 14
